Citation Nr: 0303480	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  99-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable disability rating for status 
post fracture, left clavicle, with residual deformity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active duty from February 18, 1987, to June 
11, 1987, and active duty for training from June 13, 1992, to 
June 27, 1992.  This matter originally came before the Board 
of Veterans' Appeals (BVA or Board) on appeal from an April 
1992 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  The Board 
has determined that the veteran's March 1992 claim for a 
compensable rating was still pending on appeal and that 
additional development was necessary prior to an adjudication 
of this claim on its merits.  (The transcript of the February 
8, 1993, hearing constitutes a substantive appeal.) The Board 
is now satisfied that this development has been completed, 
and that the matter is properly back before the Board for 
appellate review.


FINDINGS OF FACT

1.  VA has substantially complied with the requirements of 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's status post fracture, left clavicle, with 
residual deformity, is  manifested by subjective complaints 
of pain on motion, but objective findings do not support the 
assignment of a compensable level of disability.


CONCLUSION OF LAW

The requirements for a compensable disability rating for 
status post fracture, left clavicle, with residual deformity, 
have not been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.159, Part 
4, including § 4.71a, Diagnostic Code 5203 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that VA has substantially 
complied with the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 114 Stat. 
2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A; see 
also 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). After reviewing this law, the 
Board finds that the veteran will not be prejudiced by its 
consideration of his claim insofar as VA has already met all 
notice and duty to assist obligations to him. 

In this regard, the veteran has been notified through 
correspondence, including the April 1992 decision letter, the 
February 1993 statement of the case, the February 1993 
hearing officer decision, and the April 1993 supplemental 
statement of the case, of the regulatory provisions 
pertaining to his claim.  These documents and others have 
also served to inform the veteran of the evidence considered 
in connection with his claim, the evidence necessary to 
substantiate his claim on appeal, and of the delegation of 
responsibility between the veteran and VA with regard to 
obtaining relevant evidence.  The Board further notes that 
all relevant medical records have been obtained for the 
claims file.  There does not appear to be any outstanding 
evidence that must be obtained to adjudicate this claim, and 
the veteran has not identified any relevant evidence that is 
missing and should be obtained.  Moreover, the veteran was 
afforded VA examinations in April 1992, March 1993, June 1997 
and September 2002.  The veteran was also given the 
opportunity for a hearing, which was held in February 1993.  
Under these circumstances, the Board concludes that the 
VCAA's notice requirements, as well as all obligations 
regarding the development of the record, have been satisfied.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disability.  The 
ratings are intended, as far as can practicably be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disability in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disability requires review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  
For an increased rating claim, however, the primary concern 
is the current level of disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When evaluating 
disabilities of the musculoskeletal system, it is also 
necessary to consider, with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

The evidence for review in this claims folder includes VA 
examination reports dated in April 1992, March 1993, June 
1997 and September 2002, as well as a private examination 
report dated in November 2002.  The record also contains 
statements and argument from the veteran and his 
representative.  The Board has carefully reviewed, considered 
and weighed the probative value of all of the pertinent 
evidence of record in this matter.

At an April 1992 VA examination, the veteran noted pain over 
the clavicle fracture site, as well as discomfort when the 
site comes into contact with other things such as a seatbelt 
strap.  He reported pain when weightlifting or with any over-
head lifting, as well as with weather changes, and at night.  
He uses Motrin for relief.  He did not report parasthesias.  
On evaluation, there was a mild prominence at the fracture 
site, and tenderness.  The veteran had full range of motion 
of his shoulders, with some mild discomfort at the fracture 
site, normal left upper extremity strength and a negative 
impingement test.  The examiner assessed a healed left 
clavicle fracture (also shown on concurrent x-ray reports), 
with some residual pain.

At a March 1993 VA examination, the veteran stated that doing 
sit-ups exacerbates clavicle area pain.  The examiner noted 
bony overgrowth towards the lateral end of the clavicle, 
which was confirmed by concurrent x-ray testing.  The lateral 
end was quite tender to slight pressure, but there was 
minimal tenderness at the medial end.  The veteran was able 
to elevate his left arm at the shoulder to 120 degrees before 
stopping due to clavicle pain.  The examiner assessed a 
healed comminuted fracture of the left clavicle with 
residuals.

At a June 1997 VA examination, the veteran relayed fairly 
constant pain in his left shoulder, and that wearing a 
seatbelt hurts his shoulder over the clavicle area.  He 
indicated the use of Tylenol and Motrin for his pain, as 
needed.  On clinical evaluation, the examiner noted the bony 
deformity.  Range of motion findings were: abduction to 175 
degrees; forward flexion to 175 degrees; external rotation to 
75 degrees; and internal rotation to 80 degrees.  Power was 
satisfactory with pain complaint.  There was no tenderness 
and no abnormal motion.  A concurrent x-ray report showed the 
healed fracture with some overlapping producing angulation.  
The examiner diagnosed a healed clavicle fracture with some 
overlapping, but no residual limitation of motion of the 
shoulder or power loss.   

At a September 2002 VA examination, the veteran stated that 
although he currently works in security, a year prior, he 
could not pass the physical to continue work as a firefighter 
because of a clavicle problem.  He registered pain in the 
midsection of the left clavicle, and also in the left 
shoulder, with the use of Tylenol and Motrin for relief.  The 
examiner observed that the veteran did not appear to be in 
any pain.  There was no deformity or atrophy of the left 
shoulder area, and normal alignment of the clavicle, but with 
a slight prominence.  The veteran described pain as 7 to 8 
out of a maximum 10, in relation to discomfort and 
sensitivity of the prominence when touched.  Active shoulder 
range of motion was: abduction and forward flexion to 45 
degrees, external rotation to 30 degrees, and internal 
rotation to 45 degrees, without pain.  For passive shoulder 
range of motion, abduction was to 110 degrees with pain 
(making the range "painful" from 45 to 110 degrees), 
forward flexion was to 100 degrees with pain (making the 
range "painful" from 45 to 100 degrees), and external 
rotation was to 45 degrees and internal rotation was to 75 
degrees with pain complaints at the end of motion.  Power 
against varying resistance was strong, but with clavicle pain 
complaints.  

The September 2002 examiner stated that there were no upper 
limb neurological deficiencies.  There was no left clavicle 
limitation of motion at the fracture site, and normal working 
movement of the shoulder.  He stated that there was no 
evidence of incoordination, fatigue or weakness, and that 
although there was manifestation of functional loss due to 
subjective pain, there was no objective evidence to support 
it, such as muscle atrophy, redness, swelling or ankylosis.  
The veteran also did not report any flare-ups for the 
examiner to evaluate.  Concurrent x-rays confirmed the healed 
fracture, with some overriding.  A magnetic resonance imaging 
study (MRI) showed the clavicular fracture deformity, but 
there were no gross abnormalities in the shoulder joint.  The 
veteran did not report for his electromyograph (EMG) test.   

The September 2002 examiner indicated his review of the 
claims folder, and opined that the veteran's pain complaints 
and demonstration of limitation of motion were not supported 
by objective evidence of bone or joint pathology.  He based 
his rationale on the fact that the veteran suffered a simple 
clavicle fracture which healed completely with some 
overriding, and that there was no other objective evidence to 
support his persistent pain complaint and manifestation of 
shoulder limitation of motion.  He further noted that the 
clavicle takes very little part in the production of shoulder 
joint motion with adequate strength and any limitations. 

The veteran also submitted a November 2002 report from 
J.K.A., M.D., in support of his claim.  Dr. A. noted a visit 
with the veteran in October 2002.  The veteran reported his 
left clavicle fracture and subsequent persistent pain and 
difficulty with the left shoulder since the fracture.  On 
clinical evaluation, Dr. A. noted evidence of left shoulder 
instability.  He stated that support of the left shoulder 
resulted in resolution of the veteran's mid-clavicle pain, 
and that with no support, there is marked pain at the site of 
the fracture upon direct palpation.  X-rays noted the healed 
fracture.  Dr. A. diagnosed glenohumeral instability as the 
result of the fall that caused the veteran's left clavicle 
fracture.

Disabilities of the shoulder and arm are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5200 through 
5203.  Two sets of ratings are given for each listed 
disability, depending on whether the disability affects the 
major (dominant) or minor shoulder and arm. The veteran has 
indicated he is right-handed; hence, as his disability 
concerns the left clavicle, the ratings for the minor 
shoulder and arm will be considered.  The Board also notes 
that normal shoulder flexion and abduction is from 0 degrees 
to 180 degrees; normal shoulder external rotation is from 0 
degrees (parallel to ground) to 90 degrees; and normal 
shoulder internal rotation is from 0 degrees to 90 degrees.  
See 38 C.F.R. § 4.71, Plate I.

The veteran's status post fracture, left clavicle, with 
residual deformity (left clavicle disability), is currently 
assigned a noncompensable disability rating under 38 C.F.R. 
§ 4.71a, DC 5203.  Under DC 5203, impairment of the clavicle 
or scapula with malunion is assigned a 10 percent disability 
rating.  Impairment of the clavicle or scapula with nonunion 
and without loose movement is assigned a 10 percent 
disability rating.  Impairment of the clavicle or scapula 
with nonunion and with loose movement is assigned a 20 
percent disability rating.  38 C.F.R. § 4.71a.  
Unfortunately, with regard to dislocation, nonunion, or 
malunion, the medical evidence of record does not reveal that 
symptomatology. 

The Board has considered the other diagnostic codes that may 
apply to afford the veteran a compensable rating.  The 
veteran's disability cannot be evaluated under DC 5200, as 
ankylosis has not been shown in the record.  Addressing DC 
5201, which rates limitation of motion of the arm, the Board 
finds that the requirements for a compensable rating have not 
been met, as documented limitation to shoulder level must be 
shown for a 20 percent rating.  Further, the veteran's left 
clavicle disability also cannot be evaluated under DC 5202, 
as the medical evidence does not reveal impairment of the 
humerus or the scapulohumeral joint.

The Board also must consider 38 C.F.R. §§ 4.10, 4.14, 4.40, 
and 4.45, which address pain on motion, in reaching its 
conclusion in this case.  See generally, DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Although the veteran has reported pain 
as limiting his shoulder range of motion, including during 
clinical evaluation, the September 2002 VA examiner 
specifically discounted these complaints as unsupported by 
any objective medical findings.  Indeed, the examiner noted 
no objective medical findings in support of a conclusion that 
the veteran's pain results in functional loss during flare-
ups, or fatigability or incoordination restricting use, or 
limitation of range of motion.  Further, the Board notes that 
the conclusions of Dr. A.'s November 2002 report do not stand 
in contradiction to the September 2002 VA examiner's finding 
on this matter.  Accordingly, in light of all of the relevant 
and competent medical evidence of record, the Board cannot 
award a compensable rating for the veteran's left clavicle 
disability with regard to his subjective pain complaints.  
The Board further notes that 38 C.F.R. § 4.59 (recognizing 
that painful motion with joint or periarticular pathology is 
deserving of at least the minimum compensable rating for the 
joint) is not for application, as there is no documented 
medical evidence of arthritis or any other similarly relevant 
pathology in this case.

The Board has also considered extraschedular evaluation, but 
finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the veteran's current 
noncompensable rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1 (2002); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against the claim, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to a compensable disability rating for status 
post fracture of the left clavicle with residual deformity is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

